Case 1:18-cv-10836-PGG Document 116 Filed 12/26/19 Page 1 of

neCEl ij

‘

 

iACCUMENT

ONICALLY FIRED

 
 

~ Case 1:18-cv-10836-PGG Pocument

’ a
116 Filed 12/26/19 Page 2 of 19

A Cease Lg Regier Wnty Comtanhe te ALOR We

 

. Chet \e heal We oem oO]

taste: \ fon) ants om aa Conga

 

bs Wag Slag

 

“Ve Bluth noles Exh oat

horned AO PZ, al ihe

 

_ como proiet a. COL AR Hemet ith sal (ag 3 Ate

 

_ spolloln or ot\e-loss oe WI

 

gon oun) the Beacons.

onl 4 ax by 09 ons. AC NUSAE

 

“(eespadSaly hy Sha pucsualcte

no P0302 mail hoar cul (ule doctor Vy

 

Lode, dETUS, 266 CASES),

 

 

on Tursvey. Qecanbe- ADH, OAs,

 

bu ay onelang Se Wee Coweta OM cite lose laeerna, 4 g ACE hl kes Ore-peiSl

 

ion Liss U, S, Rosteye, Inve

oN, at opporbanily bo Me. vy,

 

 

 

Whedon We ELT Pore Voulel CU anit nua cobain ber ofan |
rapecthy CS OWN oqual rN Sebea \e ws Neh Hogs,

 

Lo Zave—

 

Peck Ss, ( roteshet) PE Se

 

 

“teal Combat Ene

hben

 

| ro, Koy 23

 

 

Yeon Wake, “DN H7SO8

 

 

 

 

 

 

 

 

 

 

 

 

 
Atala beeen anthesis atten done Wheto

 

 

et 1:18- ee Document

 

| = en *
116 ‘Filed 12/26/19 Page 3 of 1

 

 

 

  
 

aieta US.C8 “te ee

 

YA. > Gdtesta

TL. Meckinn. S. Saletet, Aude Wud be Folha wing wa ene
Moe lowus, ox he els Qursvent

nd ones [uch S Asst ‘: \ en) Tom Ye cde ge
_ ‘exe ot oN We Bovakt

ON vhs adh Sle.

  
  

 

 

a) smh

Dey DUMKE

 

ABaoy-ADBSE-PUC-C

with

 

 

a We case"), contents jan naling
Gatch

  

ae

Ske Vonorde Unital Sy

Wena torls, Charo? \

the case 3 ss on

es Nabank
\ve Cou’),
Shebes.

 

Ae Gothen ty
* on oe

 

Jy Now

cla -d;,teqon Chesed ~
ner ASM

 

 

curtoan to Fes

 

      
  
 

 

 

on. ae KWeles law hy ae
Ake es on proven: aie Heatiou, Ladk, ast OS.

 
   

 

AY Local Cua ele 4, SQ

 

NC), F ENR, Gy e. Ad), Ve New
NCS), a .
& CARkSD, .
unten he
aan

 
 
  

2 HO os

 

Grae

    

 

5S WO. op sees | laey

© Rader AR Sesstoneh. Con

a
— © Oty ab

EN. pie BeBe \ ‘y i

on mete IM peg Mae Ond AMhe
\ wvtcryerne chee obckle € Ce
Casing C ores et 7

   

 

 

 

 

ASAD ves, Dressy

ve events \\aroets

 

 
deere pent te a ae te hie ee No tee IE SAE ebm oe tea

 

‘Roncle Mn Meo York Re &2

Case 1:18-cv-10836-PGG Document

 

een eine He =

116 Filed 12/26/19 Page 4 of 1

 

9

PedZreinah ( Candee A. NCla». LD Poets

 

alles, S Ih Lewy QI shall \ wot occet crn loaynent ma wee i G_pasorr < >

 

 

penne locne o Lessa Aes \ookion, comlucten. \ NS

- We Louner| Lanner ocebal \ana Wek sue Rerson wishes V3 (A)
| Denes, oCassesta yoshi Wa matters

 

oc. chvesulica tue cheos Volkan Ba eich, peo By\y accel ede. purposa

 

- Shon

LZ Quan Person,

 

oc yalictousls win
By Mell, Od cig cq \ccdbaer Vk, WANA - At KUsh Vogan Wes

 

 

- at moti, but We ove

cad Fe ue Cautt purseeal

 

re, RC NV Aw \MCe)— Cmouts

SAUSA Visas on) bo S

ess VW

 

 

Me cese glee) tow aa the, Sue)

ade We FRY Veuve Weube,

 

$C. FRAP LB, Dechon const

wousls ond) Medidawsla ust

Ta sensu

 

| ave recewedh outer Nouri

alive Nelebon ondtinon

N Vay ours |

 

reeds Wwkke Uns Me Arverdonts

WW No\uesdone repectedly

Vowel hous

 

xa URS Ie prent me. soe, Com

ave ve Oded once

IM Saco

 

Nera reas betas as) Wo

Md WES a_ wetter ar Catto

“ese Nn Couch,

 

X, Mopper yor dM

on Wednesbe Decemen1

MS, 204%,

 

 

Cgein Bro Broa a Woe@ne, ode SY

 

\nere, what

me. woke Su ‘You \evow

why jue. NM

 

Np. Lhe Cohen Gena ineakana sti Made Nik in

 

ne. pont

Tees one kph

° ego yor

 

YVUAA ss veenheon stechice, peckied

uly ave. maton (ESonekra’

NLS’

 

“NA, We sungesadh (TASOY) pont tl

ans caeals SEAUSA Vingade) Me

 

ANeshats Be phasing ba Sa SHO

% Hore Saidlaus of

i

S \b

 

pubbighunis shale

sa mom on

 

 

 eenghedbndie

 

\, Once one) ow ——

Sous ontivdar Snesdles opt

Corea

 

 

 

- Mee pussys Ag C pact hols oraly~ probes

- - eS Mer Solreponk’ ') Wty MY ven} ts Me, taiehy rented sae Sospuntlh ma.

 

Joie Aion

 

AS Ao

 

 

 

M3 “Ne @ ney “rene “eibieay Sy 000 d50 ye oe “eau 4

> ectock

 
 

li nen pene uneremede corte penne eee ee . a
Case 1:18-cv-10836-PGG Document 116 Filed 12/26/19 Page 5 of 19

al Q a on edie: Ss. Seley
j _— L Wares. Peavonsiy Dy pony a ASA | | AK
ie age eleotn Ly carjurese tonal be Sine FROP Ove. _—

CA DCO ts G nDrtindenederctie vel dele (vera ON Aurore) . -
Ae ptiartoue tel Conghatabional eiulik even os The
iL ie VS Tie NS U SOS So Ae) shetes! ee ee

se rand ore oe

   
 

     

    
   
 
  
  

 

   

 

 

 

ae %. CG SAB es
oo <) oe eat = Chait (Mek Qverciso Devon a
Nee Stehton ereTe Beso CEMaleiy , ane Vl Leuk ory Oe
Mo j grervedn wig Was or pense (lofe x eit yy, WeOvbke Se
7 Chums Me. Of. ons, Chor Voc cehtede OC cl
NUNC Che SABA Ake
ASR pero To
- AS S208. asdecbugloy! We Loran’ pir wd TORS WAY Mote oe
Ngee nian bday
- ferrin sconce, SU er ee
overly Sy Dabok Clue, |

Zk 10. A QL Cob. $ ABM ca ee calcio Va

  

 

 

   
 

 

 

 

 

 
 

Case 1:18-cv-10836-PGG Document

sovn heb he Wealwiuton Nut

116 Filed 12/26/19 Page 6 of 1

 

NQ \ Lona~oom ches we Y

 

Mwy i notmashs, soles

al Vow Mm Ve Lend } conmmiun ty heccne.
0) Lenhones \wu ve One /

 

"LO Revsoat be WUSCS!

TRB \e es eel

ease

 

 

slchshey Peden Courts oie boll 28

 

 

 

—_Ahebaudhon DL. 08) olor bees on

pia

 

Ww Pca OC Ce

\. 3A3- aS

 

Resiors, CFBOP) oud bscebg Hive

cue" My ongonten undorte

 

\uus de" ws) paedwean ee Raderpel

\ploce Spushess no \\. 4

onde ge

 

CAuabate,

 

DW. hcoole let oa 0.6 Ce!

§ ARH FROR ome

ees. ove Te

 

 

 

 

veh TN sob Oe “pein eqeabhdialss LAW ERO? ok

ty cokwg

 

ness Utd ue eddy ERORS

 

 

oy We Ove SAB-AAZOIC),

real a «dain DQ. "sco

Ql Cok SASHASCACH anh
vtetdboendnits on) § Persinasy ce contylekch

 

 

~ ye ths pehunn, CB (THON aby \X

 

\) SL EMCO), of Peers Gv) he Arde

 

or Un A hele. W CA, A

4S We only suposed Capa SI

-cr-Anrs CQ, Mess. De

 

men qunot-\y Commarnnas

 

 

exer toeen LOW be Wes enitsha!

Ve cys Aoeck We coth the.

 

aignoture. We der, ws) ve Sug

 

Soto or Commie CNRS Ry

raphe ha US. Morb on voters No

WM i\s Your CONWS 02, Stang

 

Gerben ineribs Fisk pegs cn) anh

vat ee oe St (Coto

 

Xb, bh Code Abe AOS aes)

 

 

Right bs Copy AC comment pent)

Sock,

 

MS gedchene

Mpa, co

\ OF B_ PLO las lech

 

‘ove LOPS, Me werent ae Conn

 

As

 

 

eet O Pesay hs roses On

 

Nasbo Mishel schon. parson porsam

 

 
Case 1:18-cv-10836-PGG Document 116 Filed 12/26/19 Page 7 of

  

wo ecient aerate ~ mi

 

LO

NO" exits, wit

 

~_Ladad Bane cope, Me pane emule Wena Cot

 

. sinks Ay US Ls see oS NO.

met bo the poly &D wert

rl, 20 Paapt heabicngapis
ube & Vo A%0S lay Tabu sowie

 

io AN O.C.60%
| BS Te seh Sh ovlalyutlies arr owerks \pSde. Woe. |

rhs § MG-1406 on), Veli

ORL Sones testo ly =

aM rf \e vO C. De 4500 spud
fof Renan

 

 

  

 

Me sun

ay ged). Tima cushions aundureit. sets AROS Ce -
SAGAS.

 

 

- — The heal oa nnd

kegs

  

 

 

 

 

 

 

  

eR alt Sheree ——
ronsindd ireansished wns Phe warreive partenth lute cubbhedethe

 
 

\edkal en etait era

5 & Ay | onde DOW, “shou Mc

   

VeShs 9 IMS solite

 

 

 

 

 

\_ Cow “rewwa beouce aly

  
 

Case 1:18-cv-10836-PGG Document

4 A Sihcothe wider repect. Mi j

a Filed 12/26/19 Page 8 of 1

9

Eade ponilel Le me te BP-K on

 

Necomoer Na\\, “Oly (Baliye xX

S oa Nereuloe Ah, oh CEahbsl 3)

 

 

we, dbs a Liveseupal 4 shen.

 

| cada sine

SS panna Ecol cereals We peseruckion Loup N

uke

 

scvsillewe Forbeye So Mhese vised,

con, undeenle ABO Irs

natin ALS,

 

intereations Ce s\n \ete LN

 

 

SL Nore Wa lace CASI wc

 

 

 

 

| an Ne pe SMe. Exde -
4, Tr contre bo MMe, Bacar geuck cx «mepemurrole wae

 

 

: | Nek Sed repock cas Kervele cloimes

 

Semots vl Cdn lacs kogwugl ebbing

Lambe Call

"LD Kel Waren bay Yowale Gob

Wak

 

winlebe an) compel

oon Waar done Ae wie”

 

adepawy be
a

Meme, ve. oni OO ei

La-ooklarice un wii

tebe be a

 

Spach epg cehe shebbe, poe OL

love & Abe Qos, comm be.

‘elation’.

 

 

 

A, Me. Gasdics ovens

collar Spex natcindort bec al erm wees

 

Neto" Scompal oo) We

vaduasibbel Some “Sass ee,”

 

 

HALTS, Bale were

 

be ese sith ers nha she

rd

 

I, egpaliene, nape Wevres

 

AY Benue, Nee Ais LLC!

pte en EMS Wre Vrexes angle ta

 

 

IW Sona/ ASN Musee. Paella

 

Lid, So F

 

te SBN 4BQUSA CS.D.MY, XV

pi ) Coil Universe Cha

Shoes,

 

Thay. Wkewe Coy TATE IR

6 COC Aaeoy Crs

 

 

Corre We sodn \ \ayphirochvi Com &

Veh ts

 

 

iA chewed ‘ara oahu vneeds

alone Hog

RB: Ave. on in ch) We

Hh

 

no Wale ann Ne rect SMe Maer 4

ce SS Or

 

 

AWW ens | “s he Mdaton Mm ba Ral

a Uh onl Lelwress Wy

A petits on

 

Lae

Sica one! Y

 

reser cd Varenhen la

\wumnoyt—

 

ir ees C& a WY Ws

Sherk

 

 

 

 

ei oenconae
se

hi
Case 1:18-cv-10836-PGG Document

 

ella nds
TAY, Mes Bade bens Lie,
eben ds

   

 

 

  

ae

_ Of oN tt pind Lon) Mag aa

so
Co "UG / Nolet \ioreny, 4 ALcess a
ee

pe ou\A \s4 avate -
metas oop

 

 

gosh A Da

uae. worl Fach

  

116 Filed 12/26/19 Page 9 of 1

OO

Sokal Fron oy plese

evita log DC Cake 8 Ab AOS,

 

 

Q.

a

   

ne te Sy nani Scant
y We
nt

  

  
  

C32 Cw

RAS 0%) <i

33

 

 

 

   
 

Sune

 

 

ryt CE ewe i

 

cok AP Vane 2 CPLLELS
i aan \\ ree (3) \awes

12. 5 lve 00. OLL ESS. tduelsod

So, En yolebion SS CEK, S SHB AACN, B hwe.
nao Erk oie

Ee

ahi rE aN :
npeta el oat

roeply gsmaied oO eee

wan an se ni

    
  
 

WA

  

 

ae SW | Beals

ayers. a

45) |

NM cecess < tb

BxiabiS
rho-nly, weber Yo
ay pe aeely

 

SN

 

 

RAR SR abet
1 & AD / ey Ladheys we ng cits Joh Of) Shae, PS OH teasing c

 

 

PQou. tease

(eepickng

yes

 
 

mins ot ee ee, eee f merck) seeded 2 ALE.

Case 1:18-cv-10836-PGG Document116 Filed 12/26/19 Page 10 of 19

 

—

ax. € SUAS), Te ns

. =< WOM Town orventina the | Yom Ge 19
lysate nh heer hy
| } And A eats, “mye obit hytal ‘ae

 
 
    
    
 

 

 

 

 

 

   

   

 

oN ite ey Ww on) CORR pn
RA valeben oy. "$C, th R & Sa. ACD o ot Fost

=4 Get CET lees eer se

oS % Sd moe DECK RSS Sh seth YU \

 

 

 

 

 

 

 

 

 

  

 

ne » Sb thea beplhoneg oy obey y
asd 00 nocess. vie ~ ‘Glee A Tusk, atte. co Thondtnda_
“Ries. cae OS Wi Reps: Code ALCS
ao. Mv dads meal gars Shy A ‘Orel | wdteceke, a
_ fer wens pyre ‘Av Shoygh "Shen elitcaly abl lf Ys

on) ois oyets rhe POV A eal ge

SS BSA a
8 & AD. Ca Shon peor ) yy Shing Malthe cose lon 1 acne Rew oppeae on: a

 
 
  
         

 

 

 

  

 

  

 

 
| Li

 

 

t |

Je elena
|
i]
i |

Case 1:18-cv-10836-PGG Document 1

h6 Filed 12/26/19 Page 11 of 1

Seles Coe Vs Reilen (

9

AE Supp.

 

_| SO), SAU-SIOCW DY, VL

area! =e seen TCA
%S) Cayebvnn Lepta Ay

 

 

es Ea ae, 7 Cols Aa
CRY mobi, Lan orsee SB lb

 

x Sy

 

a

 

ee eg Meggan

SNe a oh ue

hye

 

  

 

shes

rand Conve 2A. AIR

bys FR

 

ipokuudly \o comsel (telnet

oC

 

t hk \o oe Dacre, Cha UA

vols acho pitas axeagh old

Norges 4

 

 

so | welecald\S Paves apes. Roceuse.2
oteene <M WS

wgorays CA

Maree teats! \weratc, wy

COCKS

~ peluahence. b eonartesn whe,

Savor on
pondize Tens

 

 

—oahn alee Domenie

Ko rbeds inal

 

 

cobech esp Vike.

Rave un Vy

drausbedrsudne \ehue.

how oe

 

 

7 | ACCENTS) Ww nedbloecouse Nenkecuawes

Soulade evan, wh

Ke clang

 

| Vie. Sacmart-loe couse ivelous sutsh

SOUS. Oy vuebeS wt S SCALE.

 

LCBO EES 9 de Sen Ce blrersent Cp

udry users

& jek
We. hd one

\
Mom eu tes

 

NSS spn adudse,
legal Lilley, Dormulssels,

 
  

 

Weg Wis

. oe “

reprsentedinn oo. cltute

bial “en,
oo One sonell

 

boskis

Ms

\ prossizt

 

whee hws

eee ac Si

Dolenba

 

$O4

eK Aphy, Not 1-AR Ct

My Cow AIRC)

 

 

ere Bink Medel Cod SR
JS, we lolteue, oubrece pl

| SSN — erohegtel WSK Me caw’ sel ort “abe

onal by Dad pina, (s {x

 

 

Je TAD,
Pon te spectes

 

 

ee SRas OX Me cael

A Mart as meols

ner Con Wee

 

 

;

 

“eon “\ WS Uwoel Monnaie Waa

pachtel bal, SPAR ag 0

es Neh one

 

vresonicd accu one” Ven nor

», Comet anen $87 "eal

(34, CL.

 

yay Cu 49 os) Cavokrag 1 Moe

Fed Rredet, 2) oS), Pb

SAK Perec

 

 

bead).
“alton, A57¢ OY Ci!

[Ne Vou \ nae ws Cond

\Webed Rereceda & | My “

1 19

|

 

 

 

Aor19S [shiny See).

 

conn ondend
 

ai aoe 2h, K Ths
ee wo LOG ducky rh pobith:
en a vd Ans teed Ws One “ee VAS

: 4 ies Atle,

* |
Case 1:18-cv-10836-PGG Document 116 Filed 12/26/19 Page 12 of 1

sh Sen
yar hu

 

tS

 

 

  
 
 

\ Cave es CCS) og

slolatke

aesess be Me ede

4d

   
 

 

 

  

ve

3 Pr abgvresseneny Vat. ogenls.. Cre

real ihe cde

x

   
  

dom nondist - _

Fon

 

  

  

 

Sisson [3see,

    

th re Le

ota daly

 

 

 

 
ar PGG Document i

Administrative Remedy —

FCC. Terre Haute

i

16 Filed 12/26/19 Page 13 of 19

Attachment 1

Informal Resolution

 

Register #

 

 

 

“| Date Submitted: »

 

 

“Section 1: A GETOIR INMATE - Be advised, normally pr
Remedy, BP-229 (13), you must attempt to informally resolve
_Counselor.

ior to filing a Request for Administrative
your complaint through your Correctional

 

 

Section 1a: Briefly state your specific single complaint

 

 

Section 1b: Briefly state the resolution you request:

 

Inmate Signature:

 

 

Counselor Printed Se
Departiient. Assigned.

 

 

 

 

 

 

 

 

 

 

 

 

 

-Daté Assigned* =!" - gS, ok
Q Food Service im Unit Mgmt a Unicor O. Education
O Psychology DO Medical O} Chaplain 1 Recreation
O Trust Fund OD Custody O| Facilities Oo Safety
O ISM/Mailroam ‘(D Admin. Oo sis

“Section 3; Department Head Response! Src ia bay ee

 

 

 

Issue Resolved Comments: °

 

Issue Un-resolved Comments.

 

 

Unable to Address Issue Comments:

 

Inmate Signature if Resolved:

 

 

 

 

 

 

Date:
Staff Signature: Date:
BP-8 | BP-8 ~~ | BP-Oissued | BP-D ToAdmin | Returned |
issued to returned to | to inmate retumed to Remedy as Rejected
inmate Counselor | Clerk

 

 

Date |}2-10-)9

Unit| Team

 

Time | )4)4

 

 

 

 

 

 

 

 

i
7

 

 

Staff | K- Gisele

THX-1330,18C

 

Page 7:
4. oe oe

Case 1:18- oe -10836-PGG Document 116 Filed 12/26/19 -Page 14 of 19

exle lak

>

Attachment 1
FCC. Terre Haute

 

 

Administrative Remedy — Informal Resolution
Register # -:

 

2 innaté Yammer"

  

Ceotfesteld- ; = ws a!
1. Date Submitted: os

 

 

 

 

Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctiona

 

 

Counselor, 1
Section 1a: Briefly state your specific single complaint:

 

Section 4b: Briefly state the resolution you request: 7

 

Inmate Signature:

 

Counselor Printed Name/Signature

 

 

   

TE Date 7d Bue ——

 

 

 

 

 

 

 

 

 

 

D0 Food Service 0 Unit Mgmt QO Unicor () Education
O Psychology 0 Medical O - Chaplain O Recreation
QO Trust Fund O Custody O Facilities O Safety

O ISM/Mailroom —  O Admin. Oo Sis

 

‘Seaton 3 Depaitvient Head Response

 

 

Issue Resolved Comments: -

 

Issue Un-resolved Comments:

 

Unable to Address Issue Comments:

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Signature if Resolved: Date:

Staff Signature:
‘BP-8  |BP-8 | BP-Sissued | BP-9 ~~] To Admin Retumed
issued -to returned to -| to inmate returned to Remedy as Rejected

~ __[ inmate Counselor Unit Team Clerk

Date -| J2-1|-(9 - -_

Time | lo5% ‘

Staff P-Ascle

 

 

 

THX-1330,18C

Page 7
 

 

CLAM .

* go 0n Meck bw Dy Lelledaly Reg: Was 239 ATG Ae AA)
Dee ely Deccan 4%) HOA, V0 A Me “x

& 4

Syd ? c senert THA. of : MO Auer me jp €& cael ~ ggech

Tor CMO) Ra se 1:18-cv- fel 116 Filed 12/26/19 Page 15 of 1 19
oe Dei

 

j
NN (ha “Coy
—~ nr
AL ormly 4s Ree We prsaruchin e oy He =llemtng hrc a Slee Lo served once,

eth n, i
Yeoke, 16 ont “GS - ere | wh ay oh, «

srt pe f\ f ;
\ aT “erie NPE, re, CM van red Vek Ags Dip De econtauell ALL 10495 4 OS AM,
Rod ao We i... tenn” Sth ns sty at Wem fh Me be . “lec Sy Me! , tale } Sen} |

t For Tem uke oF CME keys all qs Dodger 0%, doa WALA PE Ae Rows. a
Me Bish ond Overs tet Iw a Se-8 Ne Moghend. Se ‘NO

. FEL Vee Wore A) Laka) Loree j yw ob sidc dhe Af & Ras! \ AR Re, od CHU “abd De

 

aa

(
Mordor, Decewner My 2044) = OP) ay onhiy, eee. a Rey R, Dev: ‘ny sen ‘ea ty .
Toe ot Se Narn S y t alkcta, aie Ins hte wa ‘Gr S one ORT aM phe & se {564 tes Ay eve
“y o Xs tie \ i: whe CMY oh: We Sncerks Decaurier NAM aE: A: es
te - as

 

 

 

Re a eh é
«Foals ase CAD Lowrey) hy leone 1 2C4 790 Pad ising  Dacassin ab

‘ :
C ofeex Pe BL hw RE \yabweon Me. ¢ et ; Ce eal 2 oe of iw)

ny mh of
aa De ali ACU. yA que) New A i Tt fe do Goo BS
ee &

YB oe.

af
ee Oy 2
i we Woy ug Vy Ahead oy g

do p ( NESE, Met CAD Sa Aosnge C&L
The ihe, Y)
Te

| Mid ig’ Me oe Gobesl2t), (eens Gad

 

Whbo ot Pode VA,
Os ate Poo Ofer we IWyeh er,
: \ ° G
ANY ag OL Ie. ed Lvs’ Ce é .

O
~ |e. em p: ee rele ne (Litouere

 

      

R “ an co Af vane
SAE we Od

 
Lit beds sei I. l :

Case 1:18-cv-10836-PGG Document 116. Filed oc F2haB/1 9 eae esl S S
Vo! CM () ard \ tty re Ch. Lead Soe w ~ 0% D pre Ve A

pane Mack Toy “sya QtieKay 6 Cee tA Wi! —

    

NS

 

oe. wr Vor

Soot. av Neve Vee A py. \. BAG ne ae Ressiesu Ware.
LVOROCLEY EE woes FG .
: hi Ms 5 Sr lead ae

*e

Cow te (
POWER > Setpsedk &

4
S5
eral
a

 

     

    

id

 

    

5 te Vaca
A at eS a widalt ty a "Be Or CLS Jer as thea a GAe
* : wud a as,
. oy Ss ¢ We A cy uf A Ga
trygambon Prene see B88 GAS. A ©
Q

 

 

 
Document ino Filed Bee of 19

“Aas y- 1 o' 4 :
> so! , in Loo A Me

 

 

i
i

{
i

‘pper yr \e oda Al Vv Awe access

ve Medley Ore aas q ( !

   

t
heen Fh. ~« bof oy ¥ Pe. op a ry

No en te

\
—

 

 

 

cS J

_ \f Ae A. oY \ -

 
Case 1:18-cv-1083 rn
Tot CMO On Veoua & FC Cr Leia Se Pena ee Filet agi2e/19 eh
Fron MediwnS Cob Vay. we Jy MRS

  
 
 
     
 

 

3nd ay Bese er 1 My id f Lo hve
| : b if ra

 

, =.

 

r rPyock \
OAS Khare (leu Cw

t rs
_ atervlek CP

 

   

 

io

ty +

7 iweb Mise AS repses ON GA enn ened eats we ° * ie pew we CLRL, bse a Ui “Wor ars ee aky .
\€ GJ AOE Zor PhG- HU rWwly, & 2 “OD. 4, Local Cu! BO, ALS CoE) oot & ae QaWl7 Con). \ AGA
& ~G)- SW Ne

‘ \ ‘ \ i \ \y ( \
7 ee \ ft eo AA \4 “. phe 4 mt EB ECAE | tk LG Mg Cy ce see oX
Ke Merry & or . pa LOU = ue ERY. ° Wak ! tgp ent at Pas” Pe bane, or ein (es vo POW ere a
Yo Veehied a, reyes so Voge 2 con mes nqmaeney ‘ heeeag » s

ne \
a 4

Q /
T Own weeny 9 dda no 20ces6 Ye pe pont) Wb acess foe pepe
\\, ca \ 0, an she hones aur Au) opr L-wor) Mad BOWL eS A : q
~ Kas, OnE

Vv Vane. ‘pee Wo. TO Gr US ic (¢
A O \ | (\\ouek
Prete & ote yok become coer Tine d SPR S clelen $ "0S Sr a 4 al

ot Sey Me pdepese oF Ms a are sk ‘ Nay 4 wre o V\ECRS

OSOss gees \. WO J panties Sve ue ve ht ~f t AL
re TA Neh yhe me cm, Wecamagern TY
Le Ve anne! Lae wee) ont hax 86 ay “aC. -k Kh Che eae) Reg ace” a en f

oA we SF tka lt tee ws cen
S vee fe aac MN \ooae price Vac

OMe Caeh fo i$ cunencl Tolan owe ke. rv she ces OT} RO

Q

 

et

v

ee

 

 

 

  

 

 
  
  

i Ng veg
aM MOLL Choi? vo Oe, aSSerr fon & fae 7

\ ME a eK 2 nee cas Qee! ‘3 OW phen © ve
\ at SOA \ eee ik “ves ts ged e fon he. “Chor '

cpack Congres”

 

   

G

  

 
Chse 1:18-cv-10836-PGG: Document,116 Filed 12/26/19 Pa

 

ge 19 of 19

 

 

 

 

 

ail

it

 

HEY del HE!

 

 

+

 

Osby) IN

 

SV) (Qh Seopa wagsney
"Shae Meey %e| Mags

808LP NI ‘aIney eva)

Ce XOg ‘Od.

UORNISU] [2EuoHIeUOD (esepey
mQy CSET MagINNN

eo eyann

———
